The facts appear in the opinion.
The plaintiff, as lieutenant-governor, brought his action in the district court to recover $136 as compensation due him for seventeen days' services rendered by him during the month of November, 1895, as acting governor of the state of Nevada, and for mileage in connection with those services.
The statute provides (Stats. 1891, 104), that "the lieutenant-governor shall receive ten dollars per day when acting as president of the senate, and eight dollars per day when acting as governor, and such mileage as is paid to members of the legislature." As no objection has been made to the complaint, we shall treat the allegation that he was "acting governor" during the time mentioned, as it was treated in the court below, as equivalent to an allegation that he was then "acting as governor." The answer denies that the plaintiff acted as governor for more than four days during the month of November, 1895, and contains an allegation that for the four days he has been fully paid. It will thus he seen that a square issue of fact was made by the pleadings *Page 142 
as to the length of time he had acted as governor, for clearly he is only entitled to compensation during the time he had so acted. Judgment was rendered in the plaintiff's favor for the full amount of his demand for services, less four days for which he had been paid, but he was allowed no mileage. From this judgment the state appeals.
There was no motion for new trial, nor is there any statement on appeal. It follows that there is nothing before this court except the judgment roll, which consists of only the complaint, the answer and the judgment. (McCausland v. Lamb, 7 Nev. 238.) Under these circumstances, we must presume that the court's findings were such as to support the judgment (Welland v. Williams, 21 Nev. 230), and, consequently, that it was found that plaintiff had acted as governor during the time alleged. In the absence of a motion for new trial, the question of whether this finding was correct is not before us. (James v. Goodenough,7 Nev. 324; Burbank v. Rivers, 20 Nev. 81.) We must presume the evidence was sufficient to support it, or that otherwise the defendant would have moved for a new trial on that ground. The question, therefore, principally argued, as to when the lieutenant-governor acts as governor, is not so presented that it can be decided.
  Judgment affirmed. *Page 143